Title: From Thomas Jefferson to William Blount, 12 March 1791
From: Jefferson, Thomas
To: Blount, William



Sir
Philadelphia Mar. 12. 1791.

I am honoured with your favour of Feb. 17. as I had been before with that of Nov. 26. both of which have been laid before the President.
Within a few days the printing the laws of the 3d. session of Congress will be compleated, and they shall be forwarded to you the moment they are so.
As the census of all the rest of the union will be taken in the course of this summer, and will not be taken again under ten years, it is thought extremely desireable that that of your government should be taken also, and arranged under the same classes as prescribed by the act of Congress for the general census. Yet that act has not required it in your territory, nor provided for any expence which might attend it. As, however, you have sheriffs who will be traversing their districts for other purposes, it is referred to you to consider whether the taking the census on the general plan, could not be added to their other duties, and, as it would  give scarcely any additional trouble, whether it would require any additional reward, or more than some incidental accomodation or advantage, which perhaps it might be in your power to throw in their way. The returns by the sheriffs should be regularly authenticated, first by themselves, and then by you, and the whole sent here as early in the course of the summer as practicable. I have the honour to be with very great esteem & respect, Sir Your most obedt. & most humble servt,

Th: Jefferson

